         Case: 1:19-cv-02302 Document #: 1 Filed: 04/04/19 Page 1 of 4 PageID #:1



                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

CENTRAL STATES, SOUTHEAST AND                            )
SOUTHWEST AREAS PENSION FUND;                            )
and ARTHUR H. BUNTE, JR., as Trustee,                    )
                                                         )      Case No. 19-cv-2302
                                  Plaintiffs,            )
                                                         )      Judge
                    v.                                   )
                                                         )      Magistrate Judge
HOWARD MARTIN, INC.,                                     )
an Indiana corporation,                                  )
                                                         )
                                  Defendant.             )

                                                COMPLAINT

          Plaintiffs, Central States, Southeast and Southwest Areas Pension Fund and

Arthur H. Bunte, Jr., one of its present trustees, for a cause of action against Defendant,

allege as follows:

                                    JURISDICTION AND VENUE

           1.       This is an action for collection of withdrawal liability, interest, and penalties

incurred by an employer as a result of a withdrawal from a multiemployer pension plan.

           2.       This action arises under the Employee Retirement Income Security Act of

1974 (“ERISA”), as amended by the Multiemployer Pension Plan Amendments Act of

1980 (“MPPAA”), 29 U.S.C. § 1001 et seq. This Court has jurisdiction over this action

under sections 502(e), 502(f), and 4301(c) of ERISA, 29 U.S.C. §§ 1132(e), 1132(f) and

1451(c).

           3.       Venue lies in this Court under sections 502(e)(2) and 4301(d) of ERISA, 29

U.S.C. §§ 1132(e)(2) and 1451(d), in that the Central States, Southeast and Southwest

Areas Pension Fund (the “Pension Fund”) is administered at its principal place of




TM: 576640 / 19094004 / 4/4/19                     -1-
         Case: 1:19-cv-02302 Document #: 1 Filed: 04/04/19 Page 2 of 4 PageID #:2



business in Rosemont, Illinois. Venue is also proper in this Court pursuant to the forum

selection clause contained in the Pension Fund’s Trust Agreement which designates this

district as the appropriate forum for lawsuits to collect withdrawal liability.

                                               PARTIES

          4.        The Pension Fund is a multiemployer pension plan within the meaning of

sections 3(37) and 4001(a)(3) of ERISA, 29 U.S.C. §§ 1002(37) and 1301(a)(3).

          5.        Plaintiff Arthur H. Bunte, Jr. is a present trustee and fiduciary of the Pension

Fund within the meaning of section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), and he

and his fellow trustees are the plan sponsor of the Pension Fund within the meaning of

section 4001(a)(10) of ERISA, 29 U.S.C. § 1301(a)(10). The Trustees administer the

Pension Fund at 9377 West Higgins Road, Rosemont, Illinois.

          6.        Pursuant to sections 502(a)(3) and 4301(a)(1) of ERISA, 29 U.S.C. §§

1132(a)(3) and 1451(a)(1), the Trustees, by and through their designated trustee Arthur

H. Bunte, Jr., are authorized to bring this action on behalf of the Pension Fund, its

participants and beneficiaries for the purpose of collecting withdrawal liability.

          7.        Defendant Howard Martin, Inc. (“HMI”) is a corporation organized under the

laws of the State of Indiana.

                                         CLAIM FOR RELIEF

          8.        Plaintiffs hereby reallege and incorporate each and every allegation made

in paragraphs 1 through 7 of this Complaint as though fully set forth herein.

          9.        During all relevant times, HMI was bound by a collective bargaining

agreement with a certain local union affiliated with the International Brotherhood of




TM: 576640 / 19094004 / 4/4/19                     -2-
         Case: 1:19-cv-02302 Document #: 1 Filed: 04/04/19 Page 3 of 4 PageID #:3



Teamsters under which HMI was required to make contributions to the Pension Fund on

behalf of certain of its employees.

          10.       The Pension Fund determined that on or about April 8, 2018, HMI

permanently ceased to have an obligation to contribute to the Pension Fund and/or

permanently ceased all covered operations, thereby effecting a “complete withdrawal”

from the Pension Fund within the meaning of section 4203 of ERISA, 29 U.S.C. § 1383.

          11.       As a result of this complete withdrawal, the Pension Fund determined that

HMI incurred withdrawal liability to the Pension Fund in the principal amount of

$1,428,811.34, as determined under section 4201(b) of ERISA, 29 U.S.C. § 1381(b).

          12.       On or about September 13, 2018, HMI received a notice and demand for

payment of the withdrawal liability issued by the Pension Fund in accordance with

sections 4202(2) and 4219(b)(1) of ERISA, 29 U.S.C. §§ 1382(2) and 1399(b)(1).

Because the Pension Fund had obtained information indicating that HMI had ceased

operations and sold its assets, the notice demanded full payment of the entire amount of

the withdrawal liability by October 1, 2018, pursuant to section 4219(c)(5)(B) of ERISA,

29 U.S.C. § 1399(c)(5)(B), and Appendix E, § 5(e)(2) of the Pension Fund’s Plan. The

amount demanded was $1,428,811.34, the balance owed at that time on the withdrawal

liability.

          13.       HMI did not timely initiate arbitration pursuant to section 4221(a)(1) of

ERISA, 29 U.S.C. § 1401(a)(1). Consequently, the amounts demanded by the Pension

Fund are due and owing pursuant to section 4221(b)(1) of ERISA, 29 U.S.C. § 1401(b)(1).

          14.       HMI failed to make the required withdrawal liability payment to the Pension

Fund.




TM: 576640 / 19094004 / 4/4/19                   -3-
         Case: 1:19-cv-02302 Document #: 1 Filed: 04/04/19 Page 4 of 4 PageID #:4



          WHEREFORE, Plaintiffs request the following relief:

          (a)       A judgment against Defendant, and on behalf of Plaintiffs, pursuant to

sections 502(g)(2) and 4301(b) of ERISA, 29 U.S.C. §§ 1132(g)(2) and 1451(b), for:

                    (i)          $1,428,811.34 in withdrawal liability;

                    (ii)         interest computed and charged at an annualized interest rate equal

                                 to two percent (2%) plus the prime interest rate established by

                                 JPMorgan Chase Bank, NA for the fifteenth (15th) day of the month

                                 for which interest is charged;

                    (iii)        an amount equal to the greater of interest on the past due withdrawal

                                 liability or liquidated damages of 20% of the past due withdrawal

                                 liability; and

                    (iv)         attorney’s fees and costs.

          (b)       Post-judgment interest computed and charged on the entire judgment at an

annualized interest rate equal to two percent (2%) plus the prime interest rate established

by JPMorgan Chase Bank, NA for the fifteenth (15th) day of the month for which interest

is charged, compounded annually; and

          (c)       Such further or different relief as this Court may deem proper and just.

                                                              Respectfully submitted,

                                                              /s/ Brandon A. Buyers
                                                              Brandon A. Buyers (ARDC #06312454)
                                                              CENTRAL STATES FUNDS
                                                              Law Department
                                                              9377 W. Higgins Road, 10th Floor
                                                              Rosemont, Illinois 60018
                                                              847-939-2464
                                                              bbuyers@centralstatesfunds.org

April 4, 2019                                                 ATTORNEY FOR CENTRAL STATES




TM: 576640 / 19094004 / 4/4/19                          -4-
